OPINION — AG — ** SCHOOL BONDS — PROCEEDS — EXPENSES ** UNDER THE PROVISIONS OF 70 O.S. 15-13 [70-15-13] 70 O.S. 15-14 [70-15-14], SHOULD BE TREATED AS CONSTITUTIONAL UNLESS AND UNTIL A COURT OF COMPETENT JURISDICTION DECLARED INVALID. AND THAT IF THE CONTRACT FOR THE PURPOSE OF " HANDLING AND PROCEEDINGS INCIDENT TO THE ISSUANCE " OF THE SCHOOL DISTRICT BONDS REFERRED TO IS OTHERWISE VALID, PAYMENT THEREFOR MAY BE MADE FROM THE PROCEEDS OF SAID BONDS. (WOULD IT BE LEGAL TO FOR THE COUNTY TREASURER TO PAY SUCH FEE (HANDLING OF THE ISSUANCE OF SCHOOL BUILDING BONDS AND AGREE TO PAY A FEE THEREFOR OF 1% OF THE AMOUNT ISSUED) OUT OF THE PROCEEDS UNDER 70 O.S. 15-14 [70-15-14] ?) (SCHOOL IMPROVEMENT, EXPENSE) CITE: 70 O.S. 14-14 [70-14-14] (J. H. JOHNSON)